DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. 	Previous objections are withdrawn in view of Applicant's amendment filed July 11, 2022.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-3, 5-7, 9-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (US Pat. Pub. 2015/0142322, hereinafter “Okamoto”).
	In regards to amended claim 1, Okamoto at least teaches a display system (Okamoto Figs. 1A, 2, and 4 teach a display system) comprising:
	a plurality of sensor terminals provided in at least one structure (Okamoto Fig. 1A and paragraph [0048] teach a plurality of measurement devices (sensor terminals) 300/100 arranged in a structure 10);
	and a display device (Okamoto Fig. 4 and paragraph [0146] teaches a server 400 as a display device having a display unit 452), wherein each of the plurality of sensor terminals (Okamoto Fig. 1A and Fig. 2 and paragraph [0048]) includes:
	a first sensor configured to measure a physical quantity generated by vibration and output first measurement data (Okamoto Fig. 2, paragraphs [0048] and [0059]-[0062] teach where each of the measurement device terminals 300/100 include a vibration sensor 302/102 configured to measure a vibration and generate processed vibration measurement data);
	a storage configured to store the first measurement data (Okamoto Fig. 2, paragraphs [0059], [0065], and [0076] teach a storage unit 354/154 configured to store the vibration measurement data);
	a first information estimator configured to estimate first information based on the first measurement data accumulated in the storage (Okamoto Fig. 2, paragraphs [0059] and [0076]-[0077] teach a processing unit CPU 310/110 as a first information estimator to perform processing to cause the display unit to display various kinds of estimated first information from the vibration measurement data accumulated in storage);
	a time-information acquirer configured to acquire time information (Okamoto Fig. 2 and  paragraphs [0059] and [0069] teach a clock 362/162 as a time-information acquirer to measure the precise time); and
	a transmitter configured to transmit the first information added with the time information to the display device (Okamoto Fig. 2, paragraphs [0059], [0073], and [0144] and Figs. 3A-3C and 11 teach a transmission unit 382/182 as a transmitter configured to transmit the measurement information and time information to the display device), and
	the display device (Okamoto paragraph [0146] and Fig. 4) includes:
	a receiver configured to receive the first information from each of the plurality of sensor terminals (Okamoto Fig. 4 Item 484 and paragraphs [0151] and [0191] teach a receiving unit that receives vibration information from each of the measurement device 300 sensor terminals);
	a time synchronizer configured to synchronize a received plurality of kinds of the first information at time (Okamoto paragraph [0201] suggests a time synchronizer for synchronizing the reception of the vibration component data at a timing that matches the transmission of sales data of the vending machine (example structure housing the sensor terminals) as long as the component data is equal to or below a threshold) and classify the plurality of kinds of first information into a plurality of first information groups (Okamoto paragraphs [0057] and [0155] teach analyzing the first vibration information to classify a plurality of seismic intensity groups according to the places where the measurement devices (sensor terminals) are arranged);
	a position-information acquirer configured to acquire position information of the plurality of sensor terminals (Okamoto paragraph [0021] teaches a database in the server (display device) as a position-information acquirer to acquire position information of the plurality of measurement devices (sensor terminals), and paragraphs [0059], [0072], [0089], and [0101] teaches where the positions of each of the measurement device sensor terminals is obtained using a respective position measuring unit);
	a map information acquirer configured to acquire map information including a region where the structure is located (Okamoto paragraph [0149] teaches a storage unit 454 as a map information acquirer for acquiring and storing map data (map information));
	a first information updater configured to estimate, for each of the plurality of first information groups, based on the position information and the first information included in the first information group, the first information in a position different from positions of the plurality of sensor terminals and add the estimated first information to update the first information group (Okamoto Fig. 4 Item 424,  paragraphs [0057], [0155], [0157], [0193], and [0200] teach an arithmetic unit as a first information updater to analyze the seismic intensity first information data and positions, and estimate areas of seismic intensities in positions different from the positions of the seismic terminals by extending isoseismic lines in areas between the seismic terminals to update the first information group);
	an image information generator configured to generate, for each of the updated plurality of first information groups, based on the map information, image information including a distribution of values of the first information at ground surface or underground on a map (Okamoto Fig. 4 Item 432 and paragraphs [0152] and [0157] teaches a display control unit to carry out processing to generate image information including a distribution of seismic intensity values on the map; Okamoto paragraph [0057] teaches where the seismic intensity distribution on the map is indicative of the seismic intensity in the places where the measurement device is arranged, and Okamoto paragraph [0055] teaches where the measurement device can be arranged at a vending machine, hydrant, or gas meter placed at a ground surface to therefore provide a distribution of seismic intensity values at the ground surface); and
	a display configured to display an image based on the image information (Okamoto Fig. 4 Item 452 and paragraphs [0155] and [0157] teaches a display unit to display an image of the distribution of seismic intensity data based on the image information).

	In regards to claim 2, Okamoto further teaches wherein the transmitter transmits the position information to the display device (Okamoto paragraphs [0021], [0053], and [0102] teach where the position information of the measurement devices (sensor terminals) is transmitted by the transmission unit (transmitter) to the server (containing the display device 452)).

	In regards to claim 3, Okamoto further teaches wherein the first sensor is an acceleration sensor (Okamoto paragraph [0155] teaches obtaining acceleration data from the vibration processing device, suggesting an acceleration sensor as a first sensor).

	In regards to amended claim 5, Okamoto teaches wherein the image is a moving image or a still image at a designated time (Okamoto paragraphs [0155] and [0157] teach where the displayed image is a still image of the calculated distribution of seismic intensity on the stored (static) map data, and paragraph [0057] teaches analyzing the distribution of seismic intensity on a displayed map at a designated time of an occurrence of an earthquake).

	In regards to amended claim 6, Okamoto teaches wherein at least one of the plurality of sensor terminals is provided at a ground surface or under a ground (Okamoto Fig. 1B and paragraph [0055] teach an embodiment where the sensor terminals may be provided on fixed ground surface structures such as hydrants, traffic signals, and telephone poles), 	the first information updater estimates, for each of the plurality of first information groups, seismic intensity at the ground surface based on the position information of the sensor terminal provided at the ground surface or under the ground and the first information transmitted from the sensor terminal and adds information concerning the estimated seismic intensity to update the first information group (Okamoto paragraphs [0057], [0155], [0157], [0193], and [0200] teach the arithmetic unit (first information updater) carrying out processing calculations for estimating seismic intensity at each of the information groups at the ground surface based on the position of each measurement device (sensor terminal) at the ground surface and the vibration output data transmitted from each sensor terminal, and adding the information concerning the estimated seismic intensity to update seismic intensity distributions on a map), 
	the image information generator generates, for each of the updated plurality of first information groups, the image information including the distribution of values of the first information and a propagation state of the seismic intensity at the ground surface (Okamoto paragraph [0157] and [0200] teach where the display control unit generates image information including a distribution of the seismic intensity first information and a propagation state of the seismic intensity at the ground surface in order to plan for evacuation routes).

	In regards to amended claim 7, Okamoto teaches wherein at least one of the plurality of sensor terminals is provided at a ground surface or under a ground (Okamoto Fig. 1B and paragraph [0055] teach an embodiment where the sensor terminals may be provided on fixed ground surface structures such as hydrants, traffic signals, and telephone poles), 
	the first information includes information concerning seismic intensity (Okamoto paragraphs [0057] and [0155] teach where the first information includes seismic intensity from the analysis of the vibration first measurement data),	the first information updater estimates, for each of the plurality of first information groups, seismic intensity at the ground surface based on the position information of the sensor terminal provided at the ground surface or under the ground and the first information transmitted from the sensor terminal and adds information concerning the estimated seismic intensity to update the first information group (Okamoto paragraphs [0057], [0155], [0157], [0193], and [0200] teach the arithmetic unit (first information updater) carrying out processing calculations for estimating seismic intensity at each of the information groups at the ground surface based on the position of each measurement device (sensor terminal) at the ground surface and the vibration output data transmitted from each sensor terminal, and adding information concerning the estimated seismic intensity to update seismic intensity distributions on a map), 
	the image information generator generates, for each of the updated plurality of first information groups, the image information including a propagation state of the seismic intensity at the ground surface or under the ground as the distribution of values of the first information (Okamoto paragraph [0157] and [0200] teach where the display control unit generates image information including a propagation state of the seismic intensity at the ground surface as a distribution of seismic intensity first information values in order to plan for evacuation routes).

	In regards to amended claim 9, Okamoto teaches a display device (Okamoto Fig. 4 teaches a display unit in a server as a display device) comprising:
	an image information generator configured to generate (Okamoto Fig. 4 Item 432 teaches a display control unit as an image information generator), based on first information based on a physical quantity generated by vibration transmitted from each of a plurality of sensor terminals provided in at least one structure (Okamoto Fig. 1A and paragraphs [0048] and [0059]-[0062] teach receiving first information based on a vibrations in x-axis, y-axis, and z-axis directions from a plurality of measurement device sensor terminals 300/100 located in a structure 10), image information including a distribution of values of the first information at ground surface or underground on a map (Okamoto Fig. 4 Item 432 and paragraphs [0152]-[0155] and [0157] teaches a display control unit to carry out processing of first information vibration data to generate image information including a distribution of seismic intensity values on a map; Okamoto paragraph [0057] teaches where the seismic intensity distribution on the map is indicative of the seismic intensity in the places where the measurement device is arranged, and Okamoto paragraph [0055] teaches where the measurement device can be arranged at a vending machine, hydrant, or gas meter placed at a ground surface to therefore provide a distribution of seismic intensity values at the ground surface); and
	a display configured to display an image based on the image information (Okamoto Fig. 4 Item 452 and paragraphs [0155] and [0157] teaches a display unit to display an image of the distribution of seismic intensity data based on the image information).

	In regards to claim 10, Okamoto teaches wherein the image is a moving image or a still image at designated time (Okamoto paragraphs [0155] and [0157] teach where the displayed image is a still image of the calculated distribution of seismic intensity on the stored (static) map data, and paragraph [0057] teaches analyzing the distribution of seismic intensity on a displayed map at a designated time of an occurrence of an earthquake).

	In regards to claim 11, Okamoto teaches the display device wherein at least one of the plurality of sensor terminals is provided at a ground surface or under a ground (Okamoto Fig. 1B and paragraph [0055] teach an embodiment where the sensor terminals may be provided on fixed ground surface structures such as hydrants, traffic signals, and telephone poles), 	the image information generator generates the image information including the distribution of values of the first information and a propagation state of the seismic intensity at the ground surface (Okamoto paragraph [0157] and [0200] teach where the display control unit generates image information including a distribution of the seismic intensity first information and a propagation state of the seismic intensity at the ground surface in order to plan for evacuation routes).

	In regards to claim 12, Okamoto teaches the display device wherein at least one of the plurality of sensor terminals is provided at a ground surface or under a ground (Okamoto Fig. 1B and paragraph [0055] teach an embodiment where the sensor terminals may be provided on fixed ground surface structures such as hydrants, traffic signals, and telephone poles), 
	the first information includes information concerning seismic intensity (Okamoto paragraphs [0057] and [0155] teach where the first information includes seismic intensity from the analysis of the vibration first measurement data),	the image information generator generates, for each of the updated plurality of first information groups, the image information including a propagation state of the seismic intensity at the ground surface or under the ground as the distribution of values of the first information (Okamoto paragraph [0157] and [0200] teach where the display control unit generates image information including a propagation state of the seismic intensity at the ground surface as a distribution of seismic intensity first information values in order to plan for evacuation routes).

	In regards to amended claim 14, Okamoto teaches a display method (Okamoto Fig. 8) comprising:
	an image-information generating step of generating (Okamoto Fig. 4 Item 432 teaches using a display control unit to generate image information for display), based on first information based on a physical quantity generated by vibration transmitted from each of a plurality of sensor terminals provided in a structure (Okamoto Fig. 1A and paragraphs [0048] and [0059]-[0062] teach receiving first information based on a vibrations in x-axis, y-axis, and z-axis directions from a plurality of measurement device sensor terminals 300/100 located in a structure 10), image information including a distribution of values of the first information at ground surface or underground on a map (Okamoto paragraphs [0152]-[0155] and [0157] teach processing the vibration first information to generate image information including a distribution of seismic intensity values on a map; Okamoto paragraph [0057] teaches where the seismic intensity distribution on the map is indicative of the seismic intensity in the places where the measurement device is arranged, and Okamoto paragraph [0055] teaches where the measurement device can be arranged at a vending machine, hydrant, or gas meter placed at a ground surface to therefore provide a distribution of seismic intensity values at the ground surface); and
	a displaying step of displaying an image based on the image information (Okamoto paragraph [0155] and [0157] teach displaying an image of the distribution of seismic intensity data based on the image information).

	In regards to amended claim 15, Okamoto further teaches wherein the image is a moving image or a still image at designated time (Okamoto paragraphs [0155] and [0157] teach where the displayed image is a still image of the calculated distribution of seismic intensity on the stored (static) map data, and paragraph [0057] teaches analyzing the distribution of seismic intensity on a displayed map at a designated time of an occurrence of an earthquake).

	In regards to claim 16, Okamoto teaches the display method wherein at least one of the plurality of sensor terminals is provided at a ground surface or under a ground (Okamoto Fig. 1B and paragraph [0055] teach an embodiment where the sensor terminals may be provided on fixed ground surface structures such as hydrants, traffic signals, and telephone poles), 	in the image-information generating step, the image information including the distribution of values of the first information and a propagation state of seismic intensity at a ground surface is generated (Okamoto paragraph [0157] and [0200] teach generating image information including a distribution of the seismic intensity first information and a propagation state of the seismic intensity at the ground surface in order to plan for evacuation routes).

	In regards to claim 17, Okamoto teaches the display method wherein at least one of the plurality of sensor terminals is provided at a ground surface or under a ground (Okamoto Fig. 1B and paragraph [0055] teach an embodiment where the sensor terminals may be provided on fixed ground surface structures such as hydrants, traffic signals, and telephone poles), 
	the first information includes information concerning seismic intensity (Okamoto paragraphs [0057] and [0155] teach where the first information includes seismic intensity from the analysis of the vibration first measurement data),	in the image-information generating step, the image information including a propagation state of the seismic intensity at the ground surface or under the ground as the distribution of values of the first information is generated (Okamoto paragraph [0157] and [0200] teach generating image information including a propagation state of the seismic intensity at the ground surface as a distribution of seismic intensity first information values in order to plan for evacuation routes).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US Pat. Pub. 2015/0142322) as applied to claim 1, 9, or 14 above, and further in view of Friedlander et al. (US Pat. Pub. 2008/0270034, hereinafter “Friedlander”).	In regards to claim 8, Okamoto teaches the display system wherein the first information updater estimates, for each of the plurality of first information groups, based on the position information, the first information included in the first information group, the first information in a position different from positions of the plurality of sensor terminals (Okamoto Fig. 4 Item 424,  paragraphs [0057], [0155], [0157], [0193], and [0200] teach an arithmetic unit as a first information updater to analyze the seismic intensity first information data and positions, and estimate areas of seismic intensities in positions different from the positions of the seismic terminals by extending isoseismic lines in areas between the seismic terminals).
	Okamoto fails to expressly teach seismic intensity measured by a seismometer as a basis for first information in a position different from positions of the plurality of sensor terminals.
	Friedlander paragraph [0082] teaches that in addition to using data from a vast network of vibration sensors, a processing center can use other data when creating macro-view conclusion data, such as data from existing seismographs (seismometers).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Friedlander because additional detail can be obtained by including existing seismometer data to create a comprehensive macro-view of the seismic intensity.  Therefore it would be beneficial to supplement the existing vibration sensor data at known locations with existing seismometer data to provide a more accurate estimation of the seismic intensity distribution at positions different from the positions of the sensor terminals.  

	In regards to claim 13, Okamoto teaches the display device wherein the image information generator generates the image information based on the first information (Okamoto paragraph [0157] teaches the display control unit generating image information based on the vibration information (first information)).
	Okamoto fails to expressly teach generating the image information based on seismic intensity measured by a seismometer.  
	Friedlander paragraph [0082] teaches that in addition to using data from a vast network of vibration sensors, the processing center can use other data when creating macro-view conclusion data, such as data from existing seismographs (seismometers).  Friedlander paragraph [0088] teaches including displays at an output device, and paragraph [0081] teaches where the output is used by decision makers including emergency responders.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Friedlander because additional detail can be obtained by including existing seismometer data to create a comprehensive macro-view of the seismic intensity.  Therefore it would be beneficial to supplement the existing vibration sensor data at known locations with existing seismometer data to generate a more accurate image information of the seismic intensity distribution and improve the decision making process by decision makers analyzing the data. 

	In regards to claim 18, Okamoto teaches the display method wherein in the image-information generating step, the image information is generated based on the first information (Okamoto paragraph [0157] teaches generating image information based on the vibration information (first information)).
	Okamoto fails to expressly teach generating the image information based on seismic intensity measured by a seismometer.  
	Friedlander paragraph [0082] teaches that in addition to using data from a vast network of vibration sensors, the processing center can use other data when creating macro-view conclusion data, such as data from existing seismographs (seismometers).  Friedlander paragraph [0088] teaches including displays at an output device, and paragraph [0081] teaches where the output is used by decision makers including emergency responders.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Friedlander because additional detail can be obtained by including existing seismometer data to create a comprehensive macro-view of the seismic intensity.  Therefore it would be beneficial to supplement the existing vibration sensor data at known locations with existing seismometer data to generate a more accurate image information of the seismic intensity distribution and improve the decision making process by decision makers analyzing the data. 

Allowable Subject Matter
7.	Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  	Claim 4 contains allowable subject matter because the closest prior art, Okamoto (US Pat. Pub. 2015/0142322) fails to anticipate or render obvious the display system, wherein each of the plurality of sensor terminals includes a second sensor configured to measure a physical quantity generated by vibration and output second measurement data,  the second sensor is an angular velocity sensor, the storage accumulates the second measurement data, and the first information estimator estimates the first information based on the accumulated first measurement data and the accumulated second measurement data, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	
Response to Arguments
9. 	Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.
10.	Applicant argues in regards to the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections that Okamoto does not describe that such isoseismic lines are “a distribution of values of the first information at ground surface or underground on a map,” and accordingly Okamoto does not teach or suggest this feature of any of the independent claims 1, 9, and 14 as amended.  Applicant argues that Friedlander also does not disclose generating data indicating vibration at ground surface or underground, and accordingly the cited art, either singly or in combination, does not teach or suggest every element of the claims (see Applicant’s Arguments/Remarks 07/11/2022, pgs. 7-10).  
11.	In response, the Examiner respectfully disagrees and draws attention to Okamoto paragraph [0057], which teaches that the seismic intensity earthquake information is acquired “in the places where the measurement devices 300 are arranged,” and the isoseismic lines drawn on the map refer to “line segments that connect the measurement devices 300 acquiring the same seismic intensity, in a circular form.”  The places where the measurement devices 300 are arranged include more than just at each floor of a building structure as described in Okamoto paragraph [0054], but can include placement in other ground surface-based structures such as “vending machines, hydrants, traffic signals, utility poles, telephone poles, and gas meters” as described in Okamoto paragraph [0055].  The claims never limit the term “structure” to mean only a building, and even if a building is intended in the claims, the fact that Okamoto has measurement devices on each floor of the structure includes at least a measurement device on the first ground floor of the structure to provide a measurement of seismic intensity at the ground surface.  Furthermore, each of the other structures such as vending machines, hydrants, traffic signals, and gas meters” are structural objects that are directly attached to the ground surface, and thus any seismic intensity measurements from these objects would be indicative of at least the seismic intensity (vibration) at the “ground surface” as recited in the amended claims.  
	For the purposes of compact prosecution, the Examiner has also provided a reference to the teachings of Scott (US Pat. No. 7,383,133) to show that the imaging of subsurface (underground) vibrations to generate a subsurface map (see Scott col. 1 lines 51-67) is also well known in the art and could be potentially applied as a further secondary reference.  The Scott reference is not formally cited in the rejection above as the Okamoto reference already sufficiently addresses the limitations of “at ground surface or underground” by meeting at least the former condition of the claim.

Pertinent Art
12.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Scott (US 7,383,133) discloses Diffuse Seismic Imaging Systems and Methods.


Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        7/19/2022